Citation Nr: 0833525	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected varicose veins with superficial 
thrombophlebitis, left lower extremity, prior to May 3, 2007.  

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected varicose veins with superficial 
thrombophlebitis, left lower extremity, on or after May 3, 
2007.  


REPRESENTATION

Appellant represented by:	Pennsylvania Bureau of 
Veterans Affairs Adjutant General's 
Office


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from September 
1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted an increased 
disability rating of 20 percent effective February 16, 2005.  
The veteran appealed the 20 percent rating, alleging a higher 
rating was warranted.  On a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 20 percent rating 
is not a full grant of the benefits sought on appeal, and 
since the veteran did not withdraw her claim of entitlement 
to a higher rating, the matter remains before the Board for 
appellate review.

In August 2008, the veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to May 3, 2007, service-connected varicose veins 
with superficial thrombophlebitis, left lower extremity were 
not productive of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  

3.  On or after May 3, 2007, service-connected varicose veins 
with superficial thrombophlebitis, left lower extremity were 
not productive of persistent ulceration.


CONCLUSIONS OF LAW

1.  Prior to May 3, 2007, the criteria for an evaluation in 
excess of 20 percent for varicose veins with superficial 
thrombophlebitis, left lower extremity were not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).

2.  On or after May 3, 2007, the criteria for an evaluation 
in excess of 40 percent for varicose veins with superficial 
thrombophlebitis, left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; 
Pelegrini II.  In this regard, the letter advised the veteran 
what information and evidence would be obtained by VA and 
what information and evidence must be submitted by him. 

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

In this regard, the veteran was provided with notice that 
meets the Vazquez-Flores criteria in June 2008.  However, the 
claim was not subsequently readjudicated after that notice 
was provided.  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006).  As such, the Board will proceed with a discussion 
of whether the failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements was prejudicial 
error.  This failure is presumed to create prejudicial error 
and the Secretary has the burden to show that this error was 
not prejudicial to the veteran.  Sanders v. Nicholson, 487 
F.3d 881, 889 (2007) cert. granted, 76 U.S.L.W. 3529 (U.S. 
June 16, 2008) (No. 07-1209).  Lack of prejudicial harm may 
be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In April 2005, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
her disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on her 
employment and daily life during her August 2008 hearing.  
Specifically, the veteran testified that she had difficulty 
sleeping and could not walk or stand for any length of time 
because of her disability.  The Board finds that the notice 
given and the responses provided by the veteran during her 
hearing specifically show that she knew that the evidence 
needed to show that her disability had worsened and what 
impact that had on her employment and daily life.  As the 
Board finds veteran had actual knowledge of the requirement, 
any failure to provide her with adequate notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores, 
22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for varicose veins with superficial 
thrombophlebitis, left lower extremity.  As will be discussed 
below, varicose veins are rated under Diagnostic Code 7120.  
On the September 2005 rating decision, this Diagnostic Code 
is cross referenced to Diagnostic Code 7121, which is 
identical to 7120.  See Id.  There is no mention of a 
specific measurement or test result that is required for a 
higher rating under Diagnostic Code 7120.  As such, under 
this code, entitlement to a higher disability rating would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of her varicose veins and 
the effect of that worsening on her employment and daily 
life.  Therefore, the Board finds that the April 2005 notice 
letter satisfied element two for the claim for the veteran's 
service-connected varicose veins.  See Vazquez-Flores.  

As to the third element, a July 2006 letter fully satisfied 
this element.  The July 2006 notice letter notified the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The July 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  
The Board finds that the July 2006 letter satisfied the third 
element of Vazquez-Flores and the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the veteran was given an opportunity to present 
testimony directly to the undersigned.  The Court 
specifically indicated that consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  In light of the foregoing, the Board finds that the 
veteran had sufficient opportunities to develop her case and 
therefore concludes that the requirements of Vazquez-Flores 
are met.  The Board, therefore, finds that the requirements 
of Pelegrini II are met and that the VA has discharged its 
duty to notify on this claim.  See Pelegrini II, 18 Vet. App. 
112.  

Additionally, since the veteran was provided with notice 
pertaining to effective dates in July 2006 and the claim was 
readjudicated in December 2006 and December 2007 supplemental 
statements of the case (SSOC), no further notice is needed.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case); see 
Dingess, 19 Vet. App. 473.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran an appropriate VA examination in April 2005 for his 
claim on appeal.  Although the evidence of record indicated 
that the veteran's disability increased in severity after the 
last examination, there is adequate evidence of record on 
which to base decision that addresses the relevant rating 
criteria.  38 C.F.R. § 3.327(a).  As such, another 
examination is not necessary.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  Although the veteran indicated 
that she was receiving Social Security Administration (SSA) 
benefits, she stated that she was receiving them for 
fibromyalgia, for which she is not service-connected.  As 
these SSA records are not relevant to the claim on appeal, it 
is not necessary to obtain them.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  VA has also assisted the veteran and her 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to her claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Diagnostic Code 7120 provides ratings for varicose veins.  
Varicose veins with findings of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, are rated 20 
percent disabling.  Varicose veins with findings of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, are rated 40 percent 
disabling.  Varicose veins with findings of persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration, are rated 60 percent disabling.  
Varicose veins with findings of massive board-like edema with 
constant pain at rest are rated 100 percent disabling.  
38 C.F.R. § 4.104, Diagnostic Code 7120. 

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected varicose veins with superficial 
thrombophlebitis, left lower extremity, prior to May 3, 2007.  

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the veteran is not 
entitled to a rating in excess of 20 percent disabling for 
her service-connected varicose veins of the left lower 
extremity prior to May 3, 2007.  Until May 3, 2007, varicose 
veins with findings of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, were not shown.  A February 2005 VA record 
reflected that although the veteran's leg veins were large 
and painful and there was swelling in her left leg, there was 
no edema.  During her April 2005 VA examination, physical 
examination revealed a four inch area of varicosities in the 
posterior left calf that were tortuous and purplish blue in 
color and an isolated varicosity behind the left knee.  The 
left calf was increased in diameter.  The areas were warm to 
touch with no evidence of cellulitis or thrombophlebitis.  
There was no significant edema to the feet or ankles of the 
left leg and the legs were soft to touch with no pitting 
edema.  The diagnosis was chronic varicose veins to the left 
lower extremity with intermittent superficial 
thrombophlebitis and pain.  A September 2005 record from Dr. 
A.E.K. reflected that the veteran had skin pigment changes on 
her right leg consistent with stasis, but the veteran is only 
service-connected for her left lower extremity.  Although a 
November 2006 record from Dr. A.A. indicated that the 
veteran's left leg vein had increased significantly in size 
and was getting to the point where she would need surgical 
intervention, there was no indication that she had stasis 
pigmentation and it was specifically noted that she did not 
have any ulceration.  As such, the Board finds that the 
evidence of record does not more nearly approximate the 
criteria for 40 percent pursuant to Diagnostic Code 7120 
prior to May 3, 2007.  38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7120. 

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected varicose veins with superficial 
thrombophlebitis, left lower extremity, on or after May 3, 
2007.  

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the veteran is entitled 
to a 40 percent rating, and no higher, for her service-
connected varicose veins of the left lower extremity as of 
May 3, 2007.  See Hart, 21 Vet. App. 505.  A May 2007 VA 
treatment entry documented that there was localized swelling, 
edema, and localized areas of increased pigmentation and 
stasis dermatitis due to large varicosities in the left leg.  
However, there were no ulcers or open skin areas.  In fact, 
in a July 2008 VA treatment record, the veteran stated that 
she had intermittent open skin areas which healed 
spontaneously and there were no open skin areas or ulcers 
upon examination.  As such, varicose veins with findings of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, has not 
been shown.  Therefore, the evidence of record more nearly 
approximates the criteria for 40 percent, and no higher, 
pursuant to Diagnostic Code 7120 as of May 3. 2007.  
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  However, there is no other diagnostic 
code that is appropriate for rating the veteran's varicose 
veins.  In fact, the rating criteria are identical under 
38 C.F.R. § 4.104, Diagnostic Code 7121.  As such, a higher 
rating is not appropriate under another applicable diagnostic 
code.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
varicose veins with superficial thrombophlebitis, left lower 
extremity are so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that her service-
connected varicose veins with superficial thrombophlebitis, 
left lower extremity have caused frequent periods of 
hospitalization or marked interference with her employment.  
Additionally, the Board finds that the rating criteria to 
evaluate her varicose veins reasonably describe the 
claimant's disability level and symptomatology and she has 
not argued to the contrary.  Therefore, the veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected varicose veins with superficial 
thrombophlebitis, left lower extremity, prior to May 3, 2007, 
is denied.  

Entitlement to a disability rating in excess of 40 percent 
for service-connected varicose veins with superficial 
thrombophlebitis, left lower extremity, on or after May 3, 
2007, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


